q AO 245B (CASDRev. 08/13) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. : ‘(For Offenses Committed On or After November 1, 1987)
JOSE GILDARDO ROMERO _

Case Number: 19CR0790-ILS

 

Jason Gregory Turner

 

 

 

 

 

 

 

 

: Defendant’s Attorney I =
REGISTRATION NO. 73833298 | r L c V
oO - a FEB 2 7 2020
pleaded guilty to count(s) 1 of the Information CLERK Oe DISTR CLET
BOUTHERN DISTRICT QE CALIFORNIA
(1 was found guilty on count(s) ja —

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
8:1324(a)(2)(B)Gii); 18:2 Bringing in Aliens without Presentation; aiding and abetting 1
The defendant is sentenced as provided in pages 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
[] Count(s) is dismissed on the motion of the United States.
_, Assessment: $100 imposed
XI JVTA Assessment: $5000.00 waived (Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
The Court finds the defendant indigent.
Fine waived [7 Forfeiture pursuant to order filed . , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
‘judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances,

February 21, 2020 _

Date of Imposition of Sentence

Las D

UNITED STATES DISTRICT JUDGE

  
 

19CR0790-JLS

 

 
 

4 40245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: JOSE GILDARDO ROMERO Judgment - Page 2 of 3
CASE NUMBER: 19CR0790-JLS
PROBATION
The defendant is hereby sentenced to probation for a term of:
5 years

The defendant shall report to the probation office within 72 hours from the date of sentencing.

 

The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of probation, unless otherwise ordered by court.

q The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, if applicable.)

&-—’ The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

~The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration, agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)

(1 The defendant shall participate in an approved program for domestic violence, (Check if applicable.)

PX)

If this judgment i imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant pay any such fine
or restitution in accordance with the Schedule of Payments set forth in this judgment.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF PROBATION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer:

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer:

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or _
any paraphernalia related to any controlled substances, except as prescribed by a physician; |

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,

‘unless granted permission to do so by the probation officer; .

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

11} the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and ,

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’ s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement.

19CR0790-JLS

 
¥

f AQ 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: JOSE GILDARDO ROMERO Judgment - Page 3 of 3
CASE NUMBER: 19CRO790-JLS

l.

SPECIAL CONDITIONS OF SUPERVISION

Be monitored for a period of 6 months, with location monitoring technology at the discretion of the

probation officer. The offender shall abide by all technology requirements and shall pay all or part of the

costs of participation in the location monitoring program as directed by the court and/or the probation
officer. In addition to other court-imposed conditions of release, the offender’s movement in the
community shall be restricted as specified below:

You are restricted to your residence at all times except for employment, education, religious
services, treatment for substance abuse or medical/mental health problems, attorney visits,
court appearances or court-ordered obligations, supervision office visits or other activities
approved in advance by the supervision officer (Home Detention),

Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
comply with both United States and Mexican immigration law requirements.

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18

U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer. Failure to submit to a search may be grounds for
revocation of release. The offender must warn any other occupants that the premises may be subject to
searches pursuant to this condition,

An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
the offender has violated a condition of his supervision and that the areas to be searched contain evidence
of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

19CR0790-JLS

 

 
